Exhibit 10.2
 
 
 
 

 

 
 
 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of May 6, 2014
 
among
 
GSE ENVIRONMENTAL, INC. and
 
Each Other Grantor
From Time to Time Party Hereto
 
and
 
CANTOR FITZGERALD SECURITIES,
as Agent
 
 

 

 
 




 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

     
Page
ARTICLE I DEFINED TERMS
1
 
Section 1.1
Definitions
1
 
Section 1.2
Certain Other Terms
5
ARTICLE II GUARANTY
6
 
Section 2.1
Guaranty
6
 
Section 2.2
Limitation of Guaranty
6
 
Section 2.3
Contribution
6
 
Section 2.4
Authorization; Other Agreements
6
 
Section 2.5
Guaranty Absolute and Unconditional
7
 
Section 2.6
Waivers
8
 
Section 2.7
Reliance
8
ARTICLE III GRANT OF SECURITY INTEREST
9
 
Section 3.1
Collateral
9
 
Section 3.2
Grant of Security Interest in Collateral
9
ARTICLE IV REPRESENTATIONS AND WARRANTIES
10
 
Section 4.1
Title; No Other Liens
10
 
Section 4.2
Perfection and Priority
10
 
Section 4.3
Jurisdiction of Organization; Chief Executive Office
11
 
Section 4.4
Locations of Inventory, Equipment and Books and Records
11
 
Section 4.5
Pledged Collateral
11
 
Section 4.6
Instruments and Tangible Chattel Paper Formerly Accounts
12
 
Section 4.7
Intellectual Property
12
 
Section 4.8
Commercial Tort Claims
12

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 4.9
Specific Collateral
13
 
Section 4.10
Enforcement
13
ARTICLE V COVENANTS
13
 
Section 5.1
Maintenance of Perfected Security Interest; Further Documentation and Consents
13
 
Section 5.2
Changes in Locations, Name, Etc
14
 
Section 5.3
Pledged Collateral
15
 
Section 5.4
Accounts
15
 
Section 5.5
Commodity Contracts
16
 
Section 5.6
Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper
16
 
Section 5.7
Intellectual Property
17
 
Section 5.8
Notices
18
 
Section 5.9
Notice of Commercial Tort Claims
18
 
Section 5.10
Controlled Securities Account
18
 
Section 5.11
Controlled Deposit Accounts
18
ARTICLE VI REMEDIAL PROVISIONS
19
 
Section 6.1
Code and Other Remedies
19
 
Section 6.2
Accounts and Payments in Respect of General Intangibles
22
 
Section 6.3
Pledged Collateral
23
 
Section 6.4
Proceeds to be Turned over to and Held by Agent
24
 
Section 6.5
Sale of Pledged Collateral
24
 
Section 6.6
Deficiency
25
ARTICLE VII THE AGENT
25
 
Section 7.1
Agent’s Appointment as Attorney-in-Fact
25

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 7.2
Authorization to File Financing Statements
26
 
Section 7.3
Authority of Agent
27
 
Section 7.4
Duty; Obligations and Liabilities
27
ARTICLE VIII MISCELLANEOUS
29
 
Section 8.1
Reinstatement
29
 
Section 8.2
Release of Collateral
29
 
Section 8.3
Independent Obligations
30
 
Section 8.4
No Waiver by Course of Conduct
30
 
Section 8.5
Amendments in Writing
30
 
Section 8.6
Additional Grantors; Additional Pledged Collateral
30
 
Section 8.7
Notices
30
 
Section 8.8
Successors and Assigns
31
 
Section 8.9
Counterparts
31
 
Section 8.10
Severability
31
 
Section 8.11
Governing Law
31
 
Section 8.12
Waiver of Jury Trial
31
 
Section 8.13
Perfection; Effect of Orders
31

 
 
 
 
 
 
iii

--------------------------------------------------------------------------------

 
ANNEXES AND SCHEDULES
 
Annex 1
Form of Pledge Amendment
Annex 2
Form of Joinder Agreement
Annex 3
Form of Intellectual Property Security Agreement

 
Schedule 1
Commercial Tort Claims
Schedule 2
Filings
Schedule 3
Jurisdiction of Organization; Chief Executive Office
Schedule 4
Location of Inventory and Equipment
Schedule 5
Pledged Collateral
Schedule 6
Intellectual Property





 
 
iv

--------------------------------------------------------------------------------

 
GUARANTY AND SECURITY AGREEMENT, dated as of May 6, 2014 (this “Agreement”), by
GSE Environmental, Inc., a Delaware corporation (the “Borrower”), and each of
the other entities listed on the signature pages hereof or that becomes a party
hereto pursuant to Section 8.6 (such entities, together with the Borrower, the
“Grantors”), in favor of Cantor Fitzgerald Securities, as administrative agent
(in such capacity, together with its successors and permitted assigns, the
“Agent”) for the Lenders and each other Secured Party (each as defined in the
Credit Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Debtor in Possession Credit Agreement dated as of the
date hereof (as the same may be amended, restated, supplemented and/or modified
from time to time, the “Credit Agreement”) among the Borrower, Holdings, the
other Persons party thereto as Credit Parties, the Lenders from time to time
party thereto and Cantor Fitzgerald Securities, as Agent for the Lenders and
each other Secured Party, the Lenders have severally agreed to make extensions
of credit to the Borrower upon the terms and subject to the conditions set forth
therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Agent to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby agrees with the Agent as follows:
 
ARTICLE I
 
DEFINED TERMS
 
Section 1.1  Definitions.  (a) Capital terms used herein without definition are
used as defined in the Credit Agreement.
 
(b)  The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
 
 
 

--------------------------------------------------------------------------------

 
(c)  The following terms shall have the following meanings:
 
“Agreement” means this Guaranty and Security Agreement.
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.
 
“Collateral” has the meaning specified in Section 3.1.
 
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.
 
“Excluded Accounts” means (i) any payroll account so long as amounts on deposit
therein do not exceed the reasonably estimated payroll obligations of such
Person, (ii) any withholding tax and fiduciary accounts and (iii) any petty cash
deposit accounts maintained at a financial institution for which a Control
Agreement has not otherwise been obtained, so long as, with respect to this
clause (iii), the aggregate amount on deposit in each such petty cash account
does not exceed $25,000 at any one time and the aggregate amount on deposit in
all such petty cash accounts does not exceed $250,000 at any one time.
 
“Excluded Equity” means (a) any voting stock in excess of 65% of the outstanding
voting stock of any First-Tier Foreign Subsidiary and any Excluded Subsidiary of
the type described in clause (v) of the definition thereof, which, pursuant to
the terms of the Credit Agreement, is not required to guaranty the Obligations
and (b) any equity interests in partnerships and joint ventures and other
entities that, in each case, are not Subsidiaries of the Borrower to the extent
that such equity interests may not be pledged without the consent of one or more
third parties (other than Holdings or any of its Subsidiaries or Affiliates)
after giving effect to the applicable anti-assignment provisions of the UCC or
any other Requirement of Law.  For the purposes of this definition, “voting
stock” means, with respect to any issuer, the issued and outstanding shares of
each class of Stock of such issuer entitled to vote (within the meaning of
Treasury Regulations § 1.956-2(c)(2)).
 
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit,
license, any Contractual Obligation or other general intangible, Intellectual
Property or franchise in connection with which any Grantor has any right, title
to or interest (A) that prohibits or requires the consent of any Person other
than a Grantor or any of its Subsidiaries or Affiliates which has not been
obtained as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license or any Contractual Obligation or other
general intangible, Intellectual Property or franchise or any Stock or Stock
Equivalent related thereto, (B) to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, or (C) the grant of
a security interest in such permit, license, Contractual Obligation, general
intangible, Intellectual Property or franchise would result in the loss of
rights thereon or create a default thereunder, but only, with respect to (A),
(B) and (C), to the extent, and for as long as, such prohibition or loss of
rights or default is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC, the Bankruptcy Code, the Interim Order or Final
Order (including Paragraph 17(d) of the Interim Order and the corresponding
paragraph of the Final Order) or any other Requirement of Law (iii) Property
owned by any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the Contractual Obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than a Grantor or any of
its Subsidiaries or Affiliates which has not been obtained as a condition to the
creation of any other Lien on such equipment, and (iv) any “intent to use”
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed); provided, however, “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).
 
 
2

--------------------------------------------------------------------------------

 
“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor other than the Borrower.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“In-Transit Collateral” has the meaning set forth in Section 4.4.
 
“Loan Documents” means, collectively, the Loan Documents (as defined in the
Credit Agreement).
 
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
 
“Pledge Amendment” has the meaning set forth in Section 8.6(b).
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all Stock and Stock Equivalents
listed on Schedule 5.  Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.10.
 
 
3

--------------------------------------------------------------------------------

 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
 
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 5, issued by the obligors named therein.  Pledged Debt
Instruments excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.10.
 
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.  Pledged Investment Property excludes Excluded Equity and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 5.10.
 
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
 
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5, to the extent such interests are not
certificated.  Pledged Uncertificated Stock excludes any Excluded Property and
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 5.10.
 
“Secured Obligations” has the meaning set forth in Section 3.2.
 
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“transferable records” has the meaning set forth in Section 5.6(c).
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Agent’s or any other Secured Party’s
security interest in any Collateral is governed by the Uniform Commercial Code
of a jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of the definitions related to or otherwise used in such provisions.
 
 
4

--------------------------------------------------------------------------------

 
Section 1.2  Certain Other Terms.
 
(a)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement.  References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement.  Where the context
requires, provisions relating to any Collateral when used in relation to a
Grantor shall refer to such Grantor’s Collateral or any relevant part thereof.
 
(b)  Other Interpretive Provisions.
 
(i)  Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
 
(ii)  The Agreement.  The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
 
(iii)  Certain Common Terms.  The term “including” is not limiting and means
“including without limitation.”
 
(iv)  Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
 
(v)  Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
 
(vi)  Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
 
 
5

--------------------------------------------------------------------------------

 
ARTICLE II
 
GUARANTY
 
Section 2.1  Guaranty.  To induce the Lenders to make the Loans and each other
Secured Party to make credit available to or for the benefit of one or more
Grantors, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of the Borrower
whether existing on the date hereof or hereinafter incurred or created (the
“Guaranteed Obligations”).  This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.
 
Section 2.2  Limitation of Guaranty.  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of the Bankruptcy Code or any
applicable provisions of comparable Requirements of Law) (collectively,
“Fraudulent Transfer Laws”).  Any analysis of the provisions of this Guaranty
for purposes of Fraudulent Transfer Laws shall take into account the right of
contribution established in Section 2.3 and, for purposes of such analysis, give
effect to any discharge of intercompany debt as a result of any payment made
under the Guaranty.
 
Section 2.3  Contribution.  To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by the
Borrower and Holdings) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.
 
Section 2.4  Authorization; Other Agreements.  The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
 
(a)  (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
 
6

--------------------------------------------------------------------------------

 
(b)  apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
 
(c)  refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
 
(d)      (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower and any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and
 
(e)  settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
 
Section 2.5  Guaranty Absolute and Unconditional.  Each Guarantor hereby waives
to the fullest extent permitted by law, and agrees not to assert, any defense
(other than a defense of payment), whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Agent):
 
(a)  the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;
 
(b)  the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;
 
(c)  the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;
 
(d)  any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;
 
 
7

--------------------------------------------------------------------------------

 
(e)  any foreclosure, whether or not through judicial sale, and any other sale
or other disposition of any Collateral or any election following the occurrence
and during the continuance of an Event of Default by any Secured Party to
proceed separately against any Collateral in accordance with such Secured
Party’s rights under any applicable Requirement of Law; or
 
(f)  any other defense (other than payment), setoff, counterclaim or any other
circumstance that might otherwise constitute a legal or equitable discharge of
the Borrower, any other Guarantor or any other Subsidiary of the Borrower, in
each case other than the payment in full of the Guaranteed Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
 
Section 2.6  Waivers.  Each Guarantor hereby unconditionally and irrevocably
waives, to the fullest extent permitted by law, and agrees not to assert, any
claim, defense (other than payment), setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice hereunder
including any of the following:  (a) any demand for payment or performance and
protest and notice of protest; (b) any notice of acceptance; (c) any
presentment, demand, protest or further notice or other requirements of any kind
with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable; and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
other Guarantor.  Each Guarantor further unconditionally and irrevocably agrees,
so long as any Commitment or Obligations remain outstanding not to (x) enforce
or otherwise exercise any right of subrogation or any right of reimbursement or
contribution or similar right against the Borrower or any other Guarantor by
reason of any Loan Document or any payment made thereunder or (y) assert any
claim, defense (other than payment), setoff or counterclaim it may have against
any other Credit Party or set off any of its obligations to such other Credit
Party against obligations of such Credit Party to such Guarantor.  No obligation
of any Guarantor hereunder shall be discharged in full other than by complete
performance.
 
Section 2.7  Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that no Secured Party shall have any
duty to advise any Guarantor of information known to it regarding such condition
or any such circumstances.  In the event any Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any Guarantor, such Secured Party shall be under no obligation to
(a) undertake any investigation not a part of its regular business routine, (b)
disclose any information that such Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.
 
 
8

--------------------------------------------------------------------------------

 
ARTICLE III
 
GRANT OF SECURITY INTEREST
 
Section 3.1  Collateral.  For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:
 
(a)  all accounts, chattel paper, deposit accounts, documents, equipment,
general intangibles, instruments, inventory, investment property, letter of
credit rights and any supporting obligations (in each case, as defined in the
UCC) related to any of the foregoing, including, for the avoidance of doubt, all
Intellectual Property of any Grantor listed on Schedule 6 hereto;
 
(b)  the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Agent pursuant to Section 5.9;
 
(c)  all books and records pertaining to the other property described in this
Section 3.1;
 
(d)  all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;
 
(e)  all cash, Cash Equivalents and other items deposited in, or credited to,
any deposit account or securities account;
 
(f)  all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
 
(g)  to the extent not otherwise included, all proceeds of the foregoing;
provided, that “Collateral” shall not include any Excluded Property (other than
proceeds thereof unless such proceeds independently constitute Excluded
Property).
 
Section 3.2  Grant of Security Interest in Collateral.  Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor in accordance with the terms of the Loan Documents (the “Secured
Obligations”), hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor; provided, however,
notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Property; provided, further, that if and when any property shall
cease to be Excluded Property, a Lien on and security in such property shall be
deemed granted therein.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Agent to enter into the Loan Documents, each
Grantor hereby represents and warrants each of the following to the Agent, the
Lenders and the other Secured Parties:
 
Section 4.1  Title; No Other Liens.  Except for the Lien granted to the Agent
pursuant to this Agreement and other Permitted Liens under any Loan Document
(including Section 4.2), such Grantor owns each item of the Collateral free and
clear of any and all Liens.  Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) has rights in or the power to grant a security interest in
such rights in each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien other than Permitted Liens under any
Loan Document.
 
Section 4.2  Perfection and Priority.  The security interest granted pursuant to
this Agreement, to the extent a security interest can be granted by a security
agreement governed by New York law, constitutes a valid and continuing perfected
security interest in favor of the Agent in all Collateral subject, for the
following Collateral (to the extent any such item is Collateral and such steps
are required herein), to the occurrence of the following:  (A) entry of the
Orders; or (B)(i) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the UCC, the completion of
the filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Agent in completed and duly authorized form), (ii) with respect to any
deposit account or securities account or commodities account (other than
Excluded Accounts), the execution of Control Agreements, (iii) in the case of
all U.S. registered Copyrights, U.S. registered Trademarks and U.S. issued
Patents owned by a Grantor for which UCC filings are insufficient, all
appropriate filings having been made with the United States Copyright Office or
the United States Patent and Trademark Office, as applicable, (iv) in the case
of letter-of-credit rights that are not supporting obligations of Collateral,
the execution of a Contractual Obligation granting control to the Agent over
such letter-of-credit rights to the extent required under Section 5.6, (v) in
the case of electronic chattel paper, the completion of all steps necessary to
grant control to the Agent over such electronic chattel paper to the extent
required under Section 5.6, and (vi) in the case of commercial tort claims, the
notice of such commercial tort claims pursuant to Section 5.9; provided however
that no Grantor is making any representation or warranty as to the perfection of
a security interest in unregistered Copyrights or other unregistered
Intellectual Property or any “intent to use” Trademark applications for which a
statement of use has not been filed.  Such security interest shall be prior to
all other Liens on the Collateral described in the following clauses (i), (ii)
and (iii), except for Permitted Liens having priority over the Agent’s Lien by
operation of law or express written agreement of the Agent upon (i) in the case
of all Pledged Certificated Stock, Pledged Debt Instruments and Pledged
Investment Property, the delivery thereof to the Agent of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property to
the extent required under Section 5.3 consisting of instruments and
certificates, in each case properly endorsed for transfer to the Agent or in
blank, (ii) in the case of all Pledged Investment Property not in certificated
form, the execution of Control Agreements with respect to such investment
property to the extent required under Section 5.3 and (iii) in the case of all
other instruments and tangible chattel paper that are not Pledged Certificated
Stock, Pledged Debt Instruments or Pledged Investment Property, the delivery
thereof to the Agent of such instruments and tangible chattel paper.  Except as
set forth in this Section 4.2, all actions by each Grantor necessary or
desirable to protect and perfect the Lien granted hereunder on the Collateral
have been duly taken.
 
 
10

--------------------------------------------------------------------------------

 
Section 4.3  Jurisdiction of Organization; Chief Executive Office.  Such
Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.
 
Section 4.4  Locations of Inventory, Equipment and Books and Records.  On the
date hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit or on consignment in the Ordinary Course of Business, items
out for repair, samples provided to customers or prospective customers in the
Ordinary Course of Business), items out for repair, equipment in the possession
of an employee or a processor in the Ordinary Course of Business and equipment
in an aggregate amount not to exceed $2,000,000 (collectively, the “In-Transit
Collateral”)) and books and records concerning the Collateral are kept at the
locations listed on Schedule 4.
 
Section 4.5  Pledged Collateral.  (a) The Pledged Stock pledged by such Grantor
hereunder (i) is listed on Schedule 5 (as such Schedule is deemed updated by
each Pledge Amendment delivered hereunder) and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 5 and (ii) has been duly authorized, validly issued and is
fully paid and nonassessable (other than Pledged Stock in limited liability
companies, partnerships and, if such concepts are not applicable in the
jurisdiction of organization of such Person, Foreign Subsidiaries).
 
(b)  As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Agent to the extent
required by and in accordance with Section 5.3(a).
 
(c)  Upon the occurrence and during the continuance of an Event of Default, the
Agent shall be entitled to exercise all of the rights of the Grantor granting
the security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and be entitled to participate in the management of the issuer of
such Pledged Stock and, upon the transfer of the entire interest of such
Grantor, such Grantor shall, by operation of law, cease to be a holder of such
Pledged Stock; provided that the Agent may elect at its sole and absolute
discretion to permit such Grantor to continue voting such Pledged Stock.
 
(d)  After all Events of Default have been cured or waived, each Grantor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph (c)
above.
 
 
11

--------------------------------------------------------------------------------

 
Section 4.6  Instruments and Tangible Chattel Paper Formerly Accounts.  No
amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Agent, properly endorsed in blank for transfer, to the extent
delivery is required by Section 5.6(a).
 
Section 4.7  Intellectual Property.
 
(a)  Schedule 6, as updated from time to time in accordance with the terms of
this Agreement, sets forth a true and complete list of the following
Intellectual Property such Grantor owns:  (i) Intellectual Property that is
registered or subject to applications for registration, and (ii) Internet Domain
Names, including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which such item has been registered or patented or
otherwise arises or in which an application for registration or patent has been
filed, (4) as applicable, the registration or application number and
registration or application date and (5) any IP Licenses or other rights
(including franchises) granted by the Grantor with respect thereto.  Schedule 6,
as updated from time to time in accordance with the terms of this Agreement,
sets forth a true and complete list of all IP Licenses pursuant to which a
Grantor is licensed Intellectual Property from a third party, other than
licenses for commercially available off the shelf software which has not been
substantially customized.
 
(b)  On the Closing Date, all registered Material Intellectual Property owned by
such Grantor is valid, in full force and effect, subsisting, unexpired and to
the Knowledge of each such Grantor, valid and enforceable (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights,
generally, and general equitable principles (whether considered in a proceeding
in equity or at law)), and no such registered Material Intellectual Property
owned by such Grantor as set forth on Schedule 6 has been abandoned, except to
the extent such abandonment will not and could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse
Effect.  Except as set forth on Schedule 6, the consummation of the transactions
contemplated by the Loan Documents shall not cause any breach or default of any
material IP License or limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property.  There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor (other than office actions issued in the ordinary
course of prosecution of any pending application for patents or applications for
registration of other Intellectual Property), except as could not reasonably be
expected to have a Material Adverse Effect.  To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise materially impairing any Intellectual Property of such Grantor.  Such
Grantor, and to such Grantor’s knowledge each other party thereto, is not in
material breach or default of any material IP License.
 
Section 4.8  Commercial Tort Claims.  The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted or threatened or whether litigation has
been commenced for such claims) where such Grantor’s claim is in excess of
$100,000 or its recovery thereunder could reasonably be expected to be greater
than $100,000, are those listed on Schedule 1, which sets forth such information
separately for each Grantor.
 
 
12

--------------------------------------------------------------------------------

 
Section 4.9  Specific Collateral.  None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.
 
Section 4.10  Enforcement.  No Permit, notice to or filing with any Governmental
Authority or any notice to or consent from any other Person is required (except
for Permits or consents which have been obtained and notices or filings which
have been made) for the exercise by the Agent of its rights (including voting
rights) provided for in this Agreement or the enforcement of remedies in respect
of the Collateral pursuant to this Agreement, including the transfer of any
Collateral, except as may be required in connection with the disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities (including, but not limited to, membership interests in a limited
liability company) generally or any approvals that may be required to be
obtained from any bailees or landlords to collect the Collateral.
 
ARTICLE V
 
COVENANTS
 
Each Grantor agrees with the Agent to the following, as long as any Obligation
or Commitment remains outstanding (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted):
 
Section 5.1  Maintenance of Perfected Security Interest; Further Documentation
and Consents.  (a) Generally.  Such Grantor shall (i) not use or permit any
Collateral to be used unlawfully or in violation of any provision of any Loan
Document, any Requirement of Law or any policy of insurance covering the
Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or the Agent to sell, assign,
convey or transfer any Collateral, except in each case if such violation or
restriction could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
(b)  Except as otherwise permitted in the Loan Documents, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 and shall defend
such security interest and such priority against the claims and demands of all
Persons.
 
(c)  In addition to any statements, schedules or reports the Agent may request
from time to time pursuant to the Credit Agreement, each Grantor shall, upon the
reasonable request by the Agent, furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other documents in connection with the Collateral as the Agent may
reasonably request in order to maintain and protect its interest hereunder.
 
 
13

--------------------------------------------------------------------------------

 
(d)  At any time and from time to time, upon the reasonable written request of
the Agent, such Grantor shall, for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted, (i)
promptly and duly execute and deliver, and have recorded, such further
documents, including an authorization to file (or, as applicable, the filing) of
any financing statement or amendment under the UCC (or other filings under
similar Requirements of Law) in effect in any jurisdiction with respect to the
security interest created hereby and (ii) take such further action as may be
necessary or as the Agent may reasonably request, including (A) using its
commercially reasonable efforts to secure all approvals necessary or appropriate
for the collateral assignment to or for the benefit of the Agent of any
Contractual Obligation, including any IP License, held by such Grantor and to
enforce the security interests granted hereunder and (B) executing and
delivering any Control Agreements with respect to deposit accounts and
securities accounts to the extent required hereby or under any other Loan
Document.
 
(e)  If reasonably requested by the Agent upon the occurrence and during the
continuance of an Event of Default, the Grantor shall arrange for the Agent’s
first priority security interest to be noted on the certificate of title of each
owned Vehicle and shall file any other necessary documentation in each
jurisdiction that is advisable to perfect its security interests in any owned
Vehicle.
 
(f)  Such Grantor shall use its commercially reasonable efforts to obtain any
required consents from any Person other than a Grantor or any of its
Subsidiaries and its Affiliates with respect to any permit or license or any
Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto.
 
Section 5.2  Changes in Locations, Name, Etc.  Except upon 10 days’ prior
written notice to the Agent and delivery to the Agent of (a) all documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 4 showing any additional locations at which
inventory or equipment shall be kept, such Grantor shall not do any of the
following:
 
(i)  permit any inventory or equipment with a value in excess of $2,000,000 in
the aggregate to be kept at a location other than those listed on Schedule 4,
except for the In Transit Collateral;
 
(ii)  change its jurisdiction of organization or its location (as defined in
Section 9-307 of the UCC), in each case from that referred to in Section 4.3; or
 
(iii)  change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.
 
 
14

--------------------------------------------------------------------------------

 
Section 5.3  Pledged Collateral.  (a) Closing Date Delivery of Pledged
Collateral.  On the Closing Date, such Grantor shall (i) deliver to the Agent,
in suitable form for transfer and in form and substance reasonably satisfactory
to the Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments and (C) all certificates and instruments evidencing Pledged
Investment Property and (ii) maintain all other Pledged Investment Property in a
Controlled Securities Account.
 
(b)  Post-Closing Delivery of Pledged Collateral.  After the Closing Date, if
any Grantor acquires any Pledged Debt Instruments or certificates and
instruments evidencing Pledged Investment Property having a value in excess of
$100,000 individually or $250,000 in the aggregate, such Grantor shall promptly,
and in any event within five (5) Business Days after acquiring such Collateral,
deliver to the Agent, in suitable form for transfer, all such Collateral;
provided, that each Grantor shall deliver to the Agent all securities, in
suitable form for transfer and in form and substance reasonably satisfactory to
the Agent, to the extent the issuer of such securities is a Subsidiary of such
Grantor.  After the Closing Date, each Grantor shall maintain all other Pledged
Investment Property in a Controlled Securities Account.
 
(c)  Event of Default.  During the continuance of an Event of Default, the Agent
shall have the right, at any time in its discretion and without notice to the
Grantor, to (i) transfer to or to register in its name or in the name of its
nominees any Pledged Collateral or any Pledged Investment Property and (ii)
exchange any certificate or instrument representing or evidencing any Pledged
Collateral or any Pledged Investment Property for certificates or instruments of
smaller or larger denominations.
 
(d)  Cash Distributions with respect to Pledged Collateral.  Except as provided
in Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.
 
(e)  Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral in any
material respect or be inconsistent with or result in any violation of any
provision of any Loan Document.
 
Section 5.4  Accounts.
 
(a)  Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any account, (ii) compromise
or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account, (iv)
allow any credit or discount on any account or (v) amend, supplement or modify
any account in any manner that could adversely affect the value thereof.
 
 
15

--------------------------------------------------------------------------------

 
(b)  So long as an Event of Default is continuing, the Agent shall have the
right to make or permit its designees to make test verifications of the accounts
in any manner and through any medium that it reasonably considers advisable, and
such Grantor shall furnish all such assistance and information as the Agent may
reasonably require in connection therewith.
 
Section 5.5  Commodity Contracts.  Such Grantor shall not have any commodity
contract unless such commodity contract is subject to a Control Agreement.
 
Section 5.6  Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.  (a)
If any amount in excess of $100,000 individually or $250,000 in the aggregate
payable under or in connection with any Collateral owned by such Grantor shall
be or become evidenced by an instrument or tangible chattel paper other than
such instrument delivered in accordance with Section 5.3(a) and in the
possession of the Agent and other than items deposited for collection, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Cantor Fitzgerald Securities, as Agent”
and, at the request of the Agent, shall immediately deliver such instrument or
tangible chattel paper to the Agent, duly indorsed in a manner satisfactory to
the Agent.
 
(b)  Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Agent.
 
(c)  If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of $100,000
individually or $250,000 in the aggregate, such Grantor shall promptly, and in
any event within five (5) Business Days after becoming a beneficiary, notify the
Agent thereof and use commercially reasonable efforts to enter into a
Contractual Obligation with the Agent, the issuer of such letter of credit or
any nominated person with respect to an assignment of proceeds of such letter of
credit.  Such Contractual Obligation shall collaterally assign the proceeds of
such letter of credit to the Agent and such collateral assignment shall be
sufficient to grant control for the purposes of Section 9-107 of the UCC (or any
similar section under any equivalent UCC).  Such Contractual Obligation shall
also direct all payments thereunder to a Cash Collateral Account.  The
provisions of the Contractual Obligation shall be in form and substance
reasonably satisfactory to the Agent.
 
(d)  If any Collateral owned by such Grantor shall be or become evidenced by
electronic chattel paper, such Grantor shall, at the request of the Agent (at
the instruction of the Required Lenders), take all steps necessary to grant the
Agent control of all such electronic chattel paper for the purposes of Section
9-105 of the UCC (or any similar section under any equivalent UCC) and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
 
 
16

--------------------------------------------------------------------------------

 
Section 5.7  Intellectual Property.  (a) Not less frequently than quarterly (as
of the last day of each calendar quarter), each Grantor shall provide the Agent
written notification of any change to Schedule 6 and the short-form intellectual
property agreements and assignments as described in this Section 5.7 and other
documents that the Agent reasonably requests with respect thereto.
 
(b)  Such Grantor shall, in its reasonable business judgment, (i) (A) continue
to use each Trademark included in the Material Intellectual Property to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (B) maintain at least substantially the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(C) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law to the extent
necessary to maintain such Trademark, (D) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Agent shall obtain a perfected security interest in such other Trademark
pursuant to this Agreement (subject to the qualifications set forth in Section
4.7) and (ii) not knowingly do any act or knowingly omit to do any act whereby
(w) such Trademark (or any goodwill associated therewith) may be invalidated,
impaired or abandoned in any way, (x) any Patent included in the Material
Intellectual Property may become invalidated, impaired, abandoned or dedicated
to the public, (y) any portion of the registered Copyrights included in the
Material Intellectual Property may become invalidated, impaired, abandoned or
dedicated to the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
 
(c)  Such Grantor shall notify the Agent promptly if it has actual knowledge
that any application or registration relating to any Material Intellectual
Property owned by such Grantor will be abandoned or dedicated to the public, or
of any material adverse determination or development regarding the validity or
enforceability or such Grantor’s ownership of, interest in, right to use,
register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office).  Unless no longer deemed
Material Intellectual Property in such Grantor’s reasonable business judgment,
such Grantor shall take all actions that are necessary or reasonably requested
by the Agent to maintain and pursue each application (and to obtain the relevant
registration or recordation) and to maintain each registration and recordation
for Material Intellectual Property owned by such Grantor.
 
(d)  Such Grantor shall not knowingly do any act or knowingly omit to do any act
to infringe, misappropriate, dilute, violate or otherwise impair the
Intellectual Property of any other Person to the extent such act could
reasonably be expected to result in a Material Adverse Effect.  In the event
that, after the date hereof, any Material Intellectual Property owned by such
Grantor, to the knowledge of such Grantor is or has been infringed,
misappropriated or diluted by a third party, such Grantor shall take such action
as it reasonably deems appropriate under the circumstances in response thereto,
including, if appropriate in the exercise of its reasonable business judgment,
promptly bringing suit and recovering all damages therefor.
 
 
17

--------------------------------------------------------------------------------

 
(e)  Promptly upon request by the Agent (at the direction of the Required
Lenders), such Grantor shall execute and deliver to the Agent in form and
substance reasonably acceptable to the Agent and suitable for (i) filing in the
Applicable IP Office the short-form intellectual property security agreements in
the form attached hereto as Annex 3 for all U.S. registered Copyrights,
U.S. registered Trademarks and U.S. issued Patents and IP Licenses of such
Grantor and (ii) recording with the appropriate Internet domain name registrar,
a duly executed form of assignment for all Internet Domain Names of such Grantor
(together with appropriate supporting documentation as may be requested by the
Agent).
 
Section 5.8  Notices.  Except as otherwise provided in this Agreement, such
Grantor shall promptly notify the Agent in writing of its acquisition of any
interest hereafter in property with a value in excess of $1,000,000 in the
aggregate for all Grantors that is of a type where a security interest or Lien
must be or may be registered, recorded or filed under, or notice thereof given
under, any federal statute or regulation.
 
Section 5.9  Notice of Commercial Tort Claims.  Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim where such Grantor’s
claim is in excess of $100,000 or its recovery thereunder could reasonably be
expected to be greater than $100,000 (whether from another Person or because
such commercial tort claim shall have come into existence) and upon a
Responsible Office becoming aware thereof, (i) such Grantor shall, promptly upon
such acquisition, deliver to the Agent a notice of the existence and nature of
such commercial tort claim and a supplement to Schedule 1 containing a specific
description of such commercial tort claim, (ii) Section 3.1 shall apply to such
commercial tort claim and (iii) such Grantor shall execute and deliver to the
Agent, in each case in form and substance reasonably satisfactory to the Agent,
any document, and take all other action, deemed by the Agent to be reasonably
necessary to create, perfect and protect Agent’s Lien, on behalf of the Secured
Parties, a perfected security interest having at least the priority set forth in
Section 4.2 in all such commercial tort claims.  Any supplement Schedule 1
delivered pursuant to this Section 5.9 shall, after the receipt thereof by the
Agent, become part of Schedule 1 for all purposes hereunder other than in
respect of representations and warranties made prior to the date of such
receipt.
 
Section 5.10  Controlled Securities Account.  Each Grantor shall deposit all of
its Cash Equivalents, if any, in securities accounts that are Controlled
Securities Accounts except for Cash Equivalents the aggregate value of which
does not exceed $250,000 at any time.
 
Section 5.11  Controlled Deposit Accounts.  Except for Excluded Accounts, each
Grantor shall enter into (and thereafter maintain) Control Agreements with
respect to each Deposit Account.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE VI
 
REMEDIAL PROVISIONS
 
Section 6.1  Code and Other Remedies.  (a) UCC Remedies.  During the continuance
of an Event of Default, the Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to any Secured Obligation, all rights
and remedies of a secured party under the UCC or any other applicable law.
 
(b)  Disposition of Collateral.  Without limiting the generality of the
foregoing, the Agent may (but shall not be obligated to), without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on the Agent’s claim or action, (ii) collect, receive, appropriate
and realize upon any Collateral and (iii) sell, assign, convey, transfer, grant
option or options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk.  The Agent shall have the right, upon any
such public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.
 
(c)  Management of the Collateral.  Each Grantor further agrees, that, during
the continuance of any Event of Default, (i) at the Agent’s request, it shall
assemble the Collateral and make it available to the Agent at places that the
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere,
(ii) without limiting the foregoing, the Agent also has the right to require
that each Grantor store and keep any Collateral pending further action by the
Agent and, while any such Collateral is so stored or kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until the Agent
is able to sell, assign, convey or transfer any Collateral, the Agent shall have
the right to hold or use such Collateral to the extent that it deems appropriate
for the purpose of preserving the Collateral or its value or for any other
purpose deemed appropriate by the Agent and (iv) the Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of any
Collateral and to enforce any of the Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of the Agent.
 
 
19

--------------------------------------------------------------------------------

 
(d)  Application of Proceeds.  The Agent shall apply the cash proceeds of any
action taken by it pursuant to this Section 6.1 in such order as specified in
Section 1.10(c) of the Credit Agreement to the payment in whole or in part of
the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by the Agent of any other amount required
by the Intercreditor Agreement or any Requirement of Law, need the Agent account
for the surplus, if any, to any Grantor.
 
(e)  Direct Obligation.  Neither the Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of the Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law.  To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against the Agent or any Lender, any valuation,
stay, appraisement, extension, redemption or similar laws and any and all rights
or defenses it may have as a surety, now or hereafter existing, arising out of
the exercise by them of any rights hereunder.  If any notice of a proposed sale
or other disposition of any Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.
 
(f)  Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on the Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Agent to do any of the following:
 
(i)  fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Agent to prepare any Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;
 
(ii)  unless required by Requirements of Law, fail to obtain Permits, or other
consents, for access to any Collateral to sell or for the collection or sale of
any Collateral, or, for the collection or disposition of any Collateral;
 
(iii)  fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv)  advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
 
 
20

--------------------------------------------------------------------------------

 
(v)  exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Agent,
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
 
(vi)  dispose of assets in wholesale rather than retail markets;
 
(vii)  disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
(viii)  purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of any Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive any Collateral and that other actions or omissions by the Secured
Parties shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 6.1.  Without limitation upon the foregoing,
nothing contained in this Section 6.1 shall be construed to grant any rights to
any Grantor or to impose any duties on the Agent that would not have been
granted or imposed by this Agreement or by applicable Requirements of Law in the
absence of this Section 6.1.
 
(g)  IP Licenses.  For the purpose of enabling the Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including in such license the right to sublicense, use and practice any
Intellectual Property (with respect to Trademarks, subject to reasonable quality
control in favor of such Grantor) now owned or hereafter acquired by such
Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all Software, in each case to the extent permitted by
any applicable licenses covering such Software, used for the compilation or
printout thereof and (ii) an irrevocable license (without payment of rent or
other compensation to such Grantor) to use, operate and occupy all real Property
owned, operated, leased, subleased or otherwise occupied by such Grantor.
 
 
21

--------------------------------------------------------------------------------

 
Section 6.2  Accounts and Payments in Respect of General Intangibles.  (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, if required by the Agent at any time during the continuance of an
Event of Default, any payment of accounts or payment in respect of general
intangibles, when collected by any Grantor, shall be promptly (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Agent, in a Cash Collateral
Account, subject to withdrawal by the Agent as provided in Section 6.4.  Until
so turned over, such payment shall be held by such Grantor in trust for the
Agent, segregated from other funds of such Grantor.  Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
 
(b)  At any time during the continuance of an Event of Default:
 
(i)  each Grantor shall, upon the Agent’s request, deliver to the Agent all
original and other documents evidencing, and relating to, the Contractual
Obligations and transactions that gave rise to any account or any payment in
respect of general intangibles, including all original orders, invoices and
shipping receipts and notify account debtors that the accounts or general
intangibles have been collaterally assigned to the Agent and that payments in
respect thereof shall be made directly to the Agent;
 
(ii)  the Agent may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of a Grantor to collect its
accounts or amounts due under general intangibles or any thereof and, in its own
name or in the satisfaction the existence, amount and terms of any account or
amounts due under any general intangible.  In addition, the Agent may at any
time enforce such Grantor’s rights against such account debtors and obligors of
general intangibles; and
 
(iii)  each Grantor shall take all actions, deliver all documents and provide
all information necessary or reasonably requested by the Agent to ensure any
Internet Domain Name is registered.
 
(c)  Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
 
 
22

--------------------------------------------------------------------------------

 
Section 6.3  Pledged Collateral.  (a) Voting Rights.  During the continuance of
an Event of Default, upon notice by the Agent to the relevant Grantor or
Grantors, the Agent or its nominee may exercise (i) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (ii) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any Pledged Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Agent may determine), all without liability
except to account for property actually received by it and except for any act
constituting gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision; provided,
however, that the Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing; provided, further, that if and when any such Event of
Default shall have been cured or waived, (i) such voting rights shall
automatically revert to the applicable Grantor and (ii) the Agent, at the
expense of the Grantors, shall execute such documents reasonably requested by
Grantors to allow the owner of any equity interest to exercise any rights
associated with such equity interest.
 
(b)  Proxies.  In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to the Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).
 
(c)  Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment with respect to the Pledged Collateral directly to the
Agent.  The Agent hereby agrees that it shall not give any such instructions
unless an Event of Default has occurred and is continuing.
 
Section 6.4  Proceeds to be Turned over to and Held by Agent.  Unless otherwise
expressly provided in the Credit Agreement or this Agreement, all proceeds of
any Collateral received by any Grantor hereunder in cash or Cash Equivalents
shall be held by such Grantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Grantor, and to the extent required
by the Credit Agreement or this Agreement shall, promptly upon receipt by any
Grantor, be turned over to the Agent in the exact form received (with any
necessary endorsement).  All such proceeds of Collateral and any other proceeds
of any Collateral received by the Agent in cash or Cash Equivalents shall be
held by the Agent in a Cash Collateral Account.  All proceeds being held by the
Agent in a Cash Collateral Account (or by such Grantor in trust for the Agent)
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in the Credit
Agreement.
 
23

--------------------------------------------------------------------------------

 
 
Section 6.5  Sale of Pledged Collateral.  (a) Each Grantor recognizes that the
Agent may be unable to effect a public sale of any Pledged Collateral by reason
of certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof.  Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner.  The Agent shall be under no obligation to delay a sale of
any Pledged Collateral for the period of time necessary to permit the issuer
thereof to register such securities for public sale under the Securities Act or
under applicable state securities laws even if such issuer would agree to do so.
 
(b)  Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law.  Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to the Agent and other Secured Parties,
that the Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement or a defense of
payment.  Each Grantor waives any and all rights of contribution or rights to
exercise any subrogation rights upon the sale or disposition of all or any
portion of the Pledged Collateral by Agent.
 
 
24

--------------------------------------------------------------------------------

 
Section 6.6  Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Agent or any other Secured Party to collect such deficiency.
 
ARTICLE VII
 
THE AGENT
 
Section 7.1  Agent’s Appointment as Attorney-in-Fact.  (a) Each Grantor hereby
irrevocably constitutes and appoints the Agent and any Related Person thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, upon the occurrence and during
the continuance of any Event of Default, for the purpose of carrying out the
terms of the Loan Documents, to take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Loan Documents, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent and its Related Persons the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following when an Event of Default shall be
continuing:
 
(i)  in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any such moneys due under
any account or general intangible or with respect to any other Collateral
whenever payable;
 
(ii)  in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the Agent may
request to evidence, effect, publicize or record the Agent’s security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
 
(iii)  pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
 
(iv)  execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the sale of any Collateral; or
 
 
25

--------------------------------------------------------------------------------

 
(v)  (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Agent or
as the Agent shall direct, (B) ask or demand for, and collect and receive
payment of and receipt for, any moneys, claims and other amounts due or to
become due at any time in respect of or arising out of any Collateral, (C) sign
and indorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipt, draft against debtors, assignment, verification, notice and
other document in connection with any Collateral, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral and to enforce any other right in respect
of any Collateral, (E) defend any actions, suits, proceedings, audits, claims,
demands, orders or disputes brought against such Grantor with respect to any
Collateral, (F) settle, compromise or adjust any such actions, suits,
proceedings, audits, claims, demands, orders or disputes and, in connection
therewith, give such discharges or releases as the Agent may deem appropriate,
(G) assign any Intellectual Property owned by the Grantors or any IP Licenses of
the Grantors throughout the world on such terms and conditions and in such
manner as the Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though the Agent were the absolute owner
thereof for all purposes and do, at the Agent’s option, at any time or from time
to time, all acts and things that the Agent (at the instruction of the Required
Lenders) deems necessary to protect, preserve or realize upon any Collateral and
the Secured Parties’ security interests therein and to effect the intent of the
Loan Documents, all as fully and effectively as such Grantor might do.
 
(vi)  If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.
 
(b)  The expenses of the Agent incurred in connection with actions undertaken as
provided in this Section 7.1, together with interest thereon at a rate set forth
in subsection 1.3(c) of the Credit Agreement, from the date of payment by the
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Agent within five (5) Business Days after demand.
 
(c)  Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1 and in accordance with the terms
herein.  All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.
 
Section 7.2  Authorization to File Financing Statements.  During the
effectiveness of this Agreement, each Grantor authorizes the Agent and its
Related Persons, at any time and from time to time, to file or record financing
statements, amendments thereto, and other filing or recording documents or
instruments with respect to any Collateral in such form and in such offices as
the Agent reasonably determines appropriate to perfect the security interests of
the Agent under this Agreement, and such financing statements and amendments may
described the Collateral covered thereby as “all assets of the debtor, whether
now existing or hereafter arising or acquired, including all proceeds thereof”;
provided that, so long as no Event of Default has occurred and is continuing,
prior to any filing or recordation of documents or instruments with respect to
any Intellectual Property, Agent shall provide a copy of such proposed filing or
recordation to the Borrower at least five (5) Business Days prior to such filing
or recordation.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Each Grantor also
hereby ratifies its authorization for the Agent to have filed any initial
financing statement or amendment thereto under the UCC (or other similar laws)
in effect in any jurisdiction if filed prior to the date hereof.
 
 
26

--------------------------------------------------------------------------------

 
Section 7.3  Authority of Agent.  Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment, discretion or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Agent and the Grantors, the Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.  It is understood that Cantor Fitzgerald Securities is entering into
this Agreement solely in its capacity as Agent under the Credit Agreement and in
so acting under this Agreement shall be entitled to all of the rights,
privileges, immunities and protections under provided in the Credit Agreement to
the Agent.  It is further expressly understood that in exercising any right,
remedy, power or discretion under this Agreement, the Agent shall be entitled to
direction of the Required Lenders in accordance with the Credit Agreement.
 
Section 7.4  Duty; Obligations and Liabilities.  (a) The Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the Agent deals
with similar property for its own account.  The powers conferred on the Agent
hereunder are solely to protect the Agent’s interest in the Collateral and shall
not impose any duty upon the Agent to exercise any such powers.  The Agent shall
have no other duties or responsibilities except those expressly set forth herein
and in the other agreements to which it is a party and shall not by reason of
any such agreement be a fiduciary for the Credit Parties or any Secured
Party.  The Agent shall not be required to initiate or conduct any litigation or
collection proceedings.  The Agent shall not be responsible to any of the
Secured Parties for any recitals, statements, representations or warranties
contained herein, or in any document referred to or provided for herein, or
received by any of them hereunder, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Collateral or any document
referred to or provided for herein or for any failure by the Credit Parties or
any other Person to perform any of its obligations hereunder or thereunder.  The
Agent shall not be responsible for making any filings to perfect or maintain the
perfection of the Lien on the Collateral.  The Agent shall be accountable only
for amounts that it receives as a result of the exercise of such powers, and
neither it nor any of its Related Persons shall be responsible to any Grantor
for any act or failure to act hereunder, except for their own gross negligenceor
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable decision.  In addition, the Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Agent in good faith.
 
 
27

--------------------------------------------------------------------------------

 
(b)  No Secured Party and no Related Person thereof shall be liable for failure
to demand, collect or realize upon any Collateral or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to any Collateral.  The powers conferred on the Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.  The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision.
 
(c)  Before the Agent acts or refrains from acting, it may request a certificate
from any Person reasonably satisfactory to the Agent with respect to the
proposed action or inaction. The Agent shall not be liable for any action it
takes or omits to take in good faith in reliance upon such certificate. Whenever
in the administration of the Collateral the Agent shall deem it necessary or
desirable that a matter be provided or established before taking or suffering or
omitting to take any act with respect to the Collateral, such matter (unless
other evidence in respect thereof is herein specifically prescribed) may, in the
absence of gross negligence or willful misconduct on the part of the Agent as
determined by a final non-appealable order of a court of competent jurisdiction,
be deemed to be conclusively proved and established by an officers’ certificate
delivered to the Agent, and such certificate, in the absence of gross negligence
or willful misconduct on the part of the U.S. Collateral Agent as determined by
a final non-appealable order of a court of competent jurisdiction, shall be full
warrant to the Agent for any action taken, suffered or omitted to be taken by it
upon the faith thereof.
 
(d)  Any Person: (i) into which the Agent may be merged or consolidated or to
which the Agent transfers all or substantially all of its administrative agency
business or (ii) that may result from any merger, conversion, transfer or
consolidation to which the Agent shall be a party shall (if the Agent is not the
surviving entity) be the successor of the Agent without the execution or filing
of any document or any further act on the part of any of the parties hereto or
any Secured Party.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE VIII


MISCELLANEOUS
 
Section 8.1  Reinstatement.  Each Grantor agrees that, if any payment made by
any Credit Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
 
Section 8.2  Release of Collateral.  (a) At the time provided in subsection
8.10(b)(iii) of the Credit Agreement, the Collateral shall automatically be
released from the Lien created hereby and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  Each Grantor (or such Grantor’s designee) is hereby
authorized to file UCC-3 amendments, termination statements and other documents,
such as releases of security interest with the Applicable IP Office, at such
time evidencing the termination of the Liens so released; provided, however,
that in no event is any Grantor authorized to execute any instrument, agreement
or document on behalf of Agent or any Lender to evidence such release pursuant
to this Section 8.2.  At the request of any Grantor following any such
termination, the Agent shall deliver to such Grantor any Collateral of such
Grantor held by the Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
 
(b)  If the Agent shall be directed or permitted pursuant to subsection 8.10(b)
of the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, such subsection.  In
connection therewith, the Agent, at the request of any Grantor, shall execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such release.
 
(c)  At the time provided in subsection 8.10(b) of the Credit Agreement, then,
upon the request of the Borrower, unless as a condition to the consent of Agent
and Lenders to such sale, if applicable, such Grantor is required to remain
subject to this Agreement, a Grantor shall be released from its obligations
hereunder in the event that all the Stock and Stock Equivalents of such Grantor
shall be sold to any Person that is not a Credit Party, the Borrower and the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.
 
 
29

--------------------------------------------------------------------------------

 
Section 8.3  Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  If any Secured Obligation or Guaranteed Obligation is not paid
when due, or during the continuance of any Event of Default, the Agent may, at
its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Credit Party or any other Collateral and without
first joining any other Grantor or any other Credit Party in any proceeding.
 
Section 8.4  No Waiver by Course of Conduct.  No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.
 
Section 8.5  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Agent and each Grantor directly
affected thereby.
 
Section 8.6  Additional Grantors; Additional Pledged Collateral.  (a) Joinder
Agreements.  If, at the option of the Borrower or as required pursuant to
Section 4.12 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
promptly execute and deliver to the Agent a Joinder Agreement substantially in
the form of Annex 2 and shall thereafter for all purposes be a party hereto and
have the same rights, benefits and obligations as a Grantor party hereto on the
Closing Date.
 
(b)  Pledge Amendments.  To the extent any Pledged Collateral which is otherwise
required to be delivered hereunder and has not been delivered as of the Closing
Date, such Grantor shall deliver a pledge amendment duly executed by the Grantor
in substantially the form of Annex 1 (each, a “Pledge Amendment”).  Such Grantor
authorizes the Agent to attach each Pledge Amendment to this Agreement.
 
Section 8.7  Notices.  All notices, requests and demands to or upon the Agent or
any Grantor hereunder shall be effected in the manner provided for in Section
9.2 of the Credit Agreement; provided, however, that any such notice, request or
demand to or upon any Grantor shall be addressed to the Borrower’s notice
address set forth in Section 9.2 of the Credit Agreement.
 
 
30

--------------------------------------------------------------------------------

 
Section 8.8  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Agent.
 
Section 8.9  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 8.10  Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.
 
Section 8.11  Governing Law.  The laws of the State of New York shall govern all
matters arising out of, in connection with or relating to this Agreement,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (without regard to conflicts of law principles).
 
Section 8.12  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.  EACH GRANTOR AGREES TO BE
BOUND BY THE PROVISIONS OF SUBSECTIONS 9.18(b), (c) AND (d) OF THE CREDIT
AGREEMENT.
 
Section 8.13  Perfection; Effect of Orders.  The Liens, lien priority,
administrative priorities and other rights and remedies granted to the Agent and
the Lenders pursuant to this Agreement, the Interim Order and/or the Final Order
(specifically, including, but not limited to, the existence, perfection and
priority of the Liens provided herein and therein and the superpriority status
provided herein and therein) shall not be modified, altered or impaired in any
manner by any other financing or extension of credit or incurrence of
Indebtedness by any of the Credit Parties (pursuant to section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of any of the
Cases, or by any other act or omission whatsoever.  Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal,
conversion, act or omission:
 
 
31

--------------------------------------------------------------------------------

 
(i) except for the Carve Out (as defined in the Interim Order or the Final
Order, as applicable), no costs or expenses of administration which have been or
may be incurred in any of the Cases or any conversion of the same or in any
other proceedings related thereto, and no priority claims, are or will be prior
to or on a parity with any claim of the Lenders against the Credit Parties in
respect of any Obligation;
 
(ii) the Liens and security interests granted herein shall constitute valid and
perfected first priority liens and security interests (subject only to (i) to
any valid, perfected and unavoidable interests and liens of other parties
existing as of the Petition Date to which the Pre-Petition Liens (as defined in
the applicable Order) were subject on the Petition Date or become subject
subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy
Code, and (ii) the Carve Out), and shall be prior to all other liens and
security interests, now existing or hereafter arising, in favor of any other
creditor or any other Person whatsoever; and
 
(iii) notwithstanding anything to the contrary herein or in any other Loan
Document, the Liens and security interests granted hereunder shall continue
valid and perfected without the necessity that financing statements be filed or
that any other action be taken under applicable nonbankruptcy law.
 
(b) Notwithstanding any failure on the part of any Credit Party, the Agent or
any Lender to take any action to perfect, maintain, protect or enforce the Liens
and security interests in the Collateral granted hereunder and the Interim Order
or the Final Order, as applicable, shall automatically, and without further
action by any Person, perfect such liens and security interests against the
Collateral.
 
In the event of any inconsistency between the terms of this Agreement and the
terms of the Interim Order or the Final Order, the terms of the Interim Order or
the Final Order, as applicable, shall govern.
 
[SIGNATURE PAGES FOLLOW]
 
 
32

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
GSE HOLDING, INC.,
a Delaware corporation, as a
Grantor
     
By:
Name:
Title:
/s/ Daniel Storey
Daniel Storey
Senior Vice President and Chief Financial Officer
       
GSE ENVIRONMENTAL, INC.,
a Delaware corporation, as a
Grantor
     
By:
Name:
Title:
 /s/ Daniel Storey
Daniel Storey
Senior Vice President and Chief Financial Officer
       
GSE ENVIRONMENTAL, LLC,
a Delaware limited liability company, as a
Grantor
 
By:
Name:
Title:
/s/ Daniel Storey
Daniel Storey
Senior Vice President and Chief Financial Officer
        SYNTEC, LLC, a Maryland limited liability company, as a Grantor        
By: GSE Environmental, LLC, its Sole Member        
By:
Name:
Title:
/s/ Daniel Storey
Daniel Storey
Senior Vice President and Chief Financial Officer

 
 
Signature page to Guaranty and Security Agreement
 
 

--------------------------------------------------------------------------------

 


 
ACCEPTED AND AGREED
as of the date first above written:
 
CANTOR FITZGERALD SECURITIES,
not in its individual capacity but solely as Agent
 
By:
Name:
Title:
/s/ James Bond
James Bond
Chief Operating Officer

 
 
 
 
Signature page to Guaranty and Security Agreement
 

--------------------------------------------------------------------------------